EXHIBIT 10.5


FOURTH AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT

        This Fourth Amendment to Fourth Amended and Restated Credit Agreement
(this “Amendment”) dated as of September 6, 2002 (the “Amendment Effective
Date”), is by and among MAGNUM HUNTER RESOURCES, INC., a Nevada corporation (the
“Borrower”), each Bank (as defined in the Credit Agreement referred to below),
DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company),
individually, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), as collateral agent
(in such capacity, together with its successors in such capacity, the
“Collateral Agent”), and as letter of credit issuing bank (in such capacity,
together with its successors in such capacity, the “Issuer”), CIBC INC.,
individually and as syndication agent (in such capacity together with its
successors in such capacity, the “Syndication Agent”), and BNP PARIBAS, a French
bank acting through its Houston Agency, individually and as documentation agent
(in such capacity, together with its successors in such capacity, the
“Documentation Agent”).

R E C I T A L S:

        WHEREAS, the Borrower, each Bank then a party, the Administrative Agent,
the Collateral Agent, the Syndication Agent, the Documentation Agent
(collectively, the “Agents”), and the Issuer have heretofore entered into that
certain Fourth Amended and Restated Credit Agreement dated as of March 15, 2002,
as amended by that certain First Amendment to Fourth Amended and Restated Credit
Agreement dated as of April 19, 2002, and by that certain Second Amendment to
Fourth Amended and Restated Credit Agreement dated as of July 3, 2002, and by
that certain Third Amendment to Fourth Amended and Restated Credit Agreement
dated as of August 28, 2002, and as otherwise amended from time to time prior to
the Amendment Effective Date (the “Credit Agreement”), pursuant to which the
Banks have agreed to make revolving credit loans available to the Borrower under
the terms and provisions stated therein; and

        WHEREAS, the Borrower has requested that the Banks, the Agents and the
Issuer amend and restate Section 7.2.15 of the Credit Agreement as more
particular set forth below; and

        WHEREAS, subject to the terms and conditions of this Amendment, the
Banks, the Agents and the Issuer are willing to enter into this Amendment;

        NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

        Section 1. Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement.

        Section 2. Amendment to Credit Agreement. Section 7.2.15 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

          SECTION 7.2.15. Hedge Agreements. The Borrower and the Restricted
Subsidiaries have not entered into, and shall not enter into or assume any Hedge
Agreements of the type described in clause (ii) of the definition thereof;
provided, however, that the Borrower and the Restricted Subsidiaries may enter
into or assume:


  (a) Hedge Agreements which provide for a floor, but not a cap in an amount not
to exceed during any calendar year 100% of the Borrower’s and the Restricted
Subsidiaries’ total projected production from Oil and Gas Properties, which
constitute Proved Producing Reserves for such year; and


  (b) Hedge Agreements which provide for a cap (including fixed price swaps),
provided that all such Hedge Agreements shall not cover more than,


(i)         for the calculation period commencing on the then-current date and
ending on the corresponding day of the eighteenth (18th) month following the
then-current date (or if such eighteenth month has no corresponding date, then
ending on the last day of such eighteenth month)(the “Eighteen Month Period”),
the greater of (A) 90% of the Borrower’s and the Restricted Subsidiaries’ total
projected production of oil and 75% of the Borrower’s and the Restricted
Subsidiaries’ total projected production of natural gas, or (B) 75% of the
Borrower’s and the Restricted Subsidiaries’ total projected production of oil
and natural gas (on an equivalency basis in which one (1) barrel of oil shall be
equivalent to six (6) thousand cubic feet of natural gas), in each case from Oil
and Gas Properties which constitute Proved Producing Reserves; and


(ii)         for the calculation period commencing on the first day immediately
following the last day of the Eighteen Month Period and ending exactly three
years after the then-current date, 75% of the Borrower’s and the Restricted
Subsidiaries’ total projected production of oil and natural gas (on an
equivalency basis in which one (1) barrel of oil shall be equivalent to six (6)
thousand cubic feet of natural gas) from Oil and Gas Properties which constitute
Proved Producing Reserves;


Page 2

  further provided that (w) no such Hedge Agreement shall have a tenor of more
than three (3) years from the date of such Hedge Agreement; (x) in no event
shall the Borrower or its Restricted Subsidiaries enter into or assume any
Speculative Transactions; (y) all Hedge Agreements to which the Borrower or any
Restricted Subsidiary is a party shall be with counterparties acceptable to the
Administrative Agent (for purposes of this clause (y), the Banks and their
respective Affiliates and ChevronTexaco, Inc., Morgan Stanley Dean Witter, Inc.,
J. Aron, Inc., and Cinergy Corp. and their respective Affiliates shall be deemed
to be acceptable counterparties); and (z) all production projections shall be
equal at all times to the projections set out in the most current Reserve Report
then available for the Borrower’s and the Restricted Subsidiaries’ Oil and Gas
Properties which constitute Proved Producing Reserves, as revised to account for
any increase or decrease anticipated because of information obtained by the
Borrower or any Restricted Subsidiary subsequent to the publication of such
Reserve Report (including actual production decline rates for existing wells and
anticipated future production increases or decreases due to new development or
acquisitions or dispositions (to the extent otherwise permitted) of Oil and Gas
Properties). As used herein, “Speculative Transaction” means a Hedge Agreement
which would cause the Borrower and its Restricted Subsidiaries to have in place
Hedging Agreements covering at any time more than 100% of the Borrower’s and its
Restricted Subsidiaries’ total projected production of oil or more than 100% of
the Borrower’s and its Restricted Subsidiaries’ total projected production of
natural gas, in each case, from Proved Producing Reserves on an individual
commodity basis (and not on an equivalency basis).


        Section 3. Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

        (a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Agents, the
Issuer and Banks constituting at least the Majority Banks, and duly acknowledged
by each of the Guarantors.


        (b) Other Conditions. The Borrower shall have confirmed and acknowledged
to the Agents, the Issuer and the Banks, and by its execution and delivery of
this Amendment the Borrower does hereby confirm and acknowledge to the
Administrative Agent and the Banks, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity; (iii) the representations and warranties by the Borrower
contained in the Credit Agreement and in the other Loan Documents are true and
correct on and as of the date hereof in all material respects as though made as
of the date hereof; and (iv) no Default or Event of Default exists under the
Credit Agreement or any of the other Loan Documents.


Page 3

        Section 4. Ratification of Credit Agreement. Except as expressly
amended, modified or waived by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

        Section 5. Expenses. The Borrower agrees to pay on demand all expenses
set forth in Section 10.3 of the Credit Agreement.

        Section 6. Miscellaneous. (a) On and after the effectiveness of this
Amendment, each reference in each Loan Document to “this Agreement”, “this
Note”, “this Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”,
“hereof” or words of like import, referring to such Loan Document, and each
reference in each other Loan Document to “the Credit Agreement”, “the Notes”,
“the Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof”
or words of like import referring to the Credit Agreement, the Notes, or the
Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean and be a
reference to such Loan Document, the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Banks under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents; (c) this Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

        Section 7. Severability. Any provisions of this Amendment held by court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

        Section 8. Applicable Law. THIS AMENDMENT AND EACH OTHER LOAN DOCUMENT
DELIVERED PURSUANT HERETO SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICT
OF LAW, EXCEPT SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). This
Amendment constitutes the entire understanding among the parties hereto with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

Page 4

        Section 9. Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the Agents, the Issuer, the Banks and the Borrower
and their respective successors and assigns.

        Section 10. Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

        Section 11. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION
HEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
MATTERS HEREIN CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

Page 5

EXECUTED as of the day and year first above written.

  BORROWER:

MAGNUM HUNTER RESOURCES, INC.


By:/s/Chris Tong
     Name:      Chris Tong
     Title:        Senior Vice President
                      Chief Financial Officer

  AGENTS, BANKS AND ISSUER:

DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company), as
Administrative Agent, Collateral Agent, Issuer and a Bank


By: ________________________
      Name:
      Title:

  CIBC INC., as Syndication Agent and a Bank


By: ________________________
      Name:
      Title:



Page 6

  BNP PARIBAS, as Documentation Agent and a Bank


By:_____________________
     Name:
     Title:


                    - and -


By:_____________________
      Name:
      Title:

  FORTIS CAPITAL CORP., as a Bank


By:_____________________
     Name:
     Title:


                     - and -


By:_____________________
     Name:
     Title:

  BANK OF SCOTLAND, as a Bank


By: ________________________
      Name:
      Title:

  BANK OF NOVA SCOTIA, as a Bank


By: ________________________
      Name:
      Title:



Page 7

  UNION BANK OF CALIFORNIA, N.A., as a Bank


By: ________________________
      Name:
      Title:

  COMPASS BANK, as a Bank


By: ________________________
      Name:
      Title:

  WELLS FARGO BANK TEXAS, NA, as a Bank


By: ________________________
      Name:
      Title:

  COMERICA BANK - TEXAS, as a Bank


By: __________________________
      Name:
      Title:

  WASHINGTON MUTUAL BANK, FA, as a Bank


By: __________________________
      Name:
      Title:



Page 8

          HIBERNIA NATIONAL BANK, as a Bank


By: __________________________
      Name:
     Title:

  U.S. BANK NATIONAL ASSOCIATION, as a Bank


By: __________________________
      Name:
      Title:



Page 9

ACKNOWLEDGMENT BY GUARANTORS

        Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Fourth Amendment to Fourth Amended and Restated
Credit Agreement dated as of September 6, 2002 (the “Fourth Amendment”), (ii)
acknowledges and agrees that its consent is not required for the effectiveness
of the Fourth Amendment, (iii) ratifies and acknowledges its respective
Obligations under each Loan Document to which it is a party, and (iv) represents
and warrants that (a) no Default or Event of Default has occurred and is
continuing, (b) it is in full compliance with all covenants and agreements
pertaining to it in the Loan Documents, and (c) it has reviewed a copy of the
Fourth Amendment.

        Executed to be effective as of September 6, 2002.

  GUARANTORS:

HUNTER GAS GATHERING, INC.
GRUY PETROLEUM MANAGEMENT CO.
MAGNUM HUNTER PRODUCTION, INC.
CONMAG ENERGY CORPORATION
TRAPMAR PROPERTIES, INC.
PINTAIL ENERGY, INC.
PRIZE OPERATING COMPANY
PEC (DELAWARE), INC.
OKLAHOMA GAS PROCESSING, INC.


By: /s/Chris Tong
     Name:     Chris Tong
     Title:       Senior Vice President and
                     Chief Financial Officer

  PRIZE ENERGY RESOURCES, L.P.

By:     Prize Operating Company,
           as its general partner


By:_________________________
     Name:     Senior Vice President and
                     Chief Financial Officer